Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 2/3/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the sodium chloride produced by reacting the chloride containing brine is a “higher quality” than sodium chloride in the chloride containing brine. It is unclear on what basis quality is measured so it is unclear as to determine what would be considered higher quality. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessenet et al. (WO 2018/111517) in view of Schafer (US 4,046,865).
Regarding claim 1, Bessenet teaches a process for producing potassium sulfate, the process comprising: providing an industrial waste material that includes at least sodium sulfate; reacting the sodium sulfate with potassium chloride to produce a byproduct comprising potassium sulfate and a chloride-containing brine; and reacting/crystallizing the chloride-containing brine to produce sodium chloride (Figs. 1-4, claim 1, and Pages 1-5).
Bessenet fails to teach reacting the chloride-containing brine with barium chloride to produce barium sulfate and sodium chloride. Schafer teaches that in producing sodium chloride from a brine that contains sulfate, the addition of barium chloride is added in order to react with the sulfate thereby precipitating barium sulfate and producing a purer sodium chloride product (claim 5 and Example 3). As such, it would have been obvious to add barium chloride to the chloride containing brine in order to remove any residual sulfate in the form of barium sulfate. 
Regarding claims 2-3, Bessenet teaches that potassium sulfate is precipitated/crystallized and separated thereby producing solid potassium sulfate (Fig. 1 and Pages 1-5).
Regarding claim 6, Bessenet teaches that the chloride containing brine contains glaserite (Fig. 1).
Regarding claim 7, it is submitted that due to the sulfate being removed due to barium chloride addition step, the sodium chloride produced would be higher quality due to a purer product.
Regarding claims 8-9, it is noted that the claims are directed to an effect of the process (potassium sulfate recovery percentage) and does not positively recite any new method steps. It is Examiner’s position that as modified Bessenet teach the same/similar method steps, one skilled in the art would expect the same results (potassium sulfate recovery percentage) even if not explicitly stated. It is further noted that any unreacted sulfate is recycled back to the reactor (116 124) thereby also ensuring a high recovery rate. 
Regarding claim 10, Bessenet teaches that sodium chloride solids are formed and separated via crystallizer (128) (Fig. 1).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessenet et al. (WO 2018/111517) in view of Schafer (US 4,046,865) as applied to claim 1 above, and further in view of Clarke et al. (US 2017/0159191).
Regarding claims 4-5, Bessenet teaches that the source of sodium sulfate is waste stream but fails to explicitly teach the waste stream being from lead batteries/lead paste (lead sulfate) that is reacted with sodium carbonate in order to produce insoluble lead carbonate and a highly soluble sodium sulfate stream. Clarke teaches that a sodium sulfate waste stream can be produced from lead paste (comprising lead sulfate and lead oxides) being combined with sodium carbonate and hydrogen peroxide. The lead sulfate of the battery paste is converted to lead carbonate and highly soluble sodium sulfate is formed which can be readily removed from the lead carbonate precipitate ([0032]). One skilled in the art would have found it obvious to look to the art for sodium sulfate waste streams as the source of sodium sulfate given that Bessenet is designed to treat such sodium sulfate waste streams. Therefore, it would have been obvious to provide the sodium sulfate waste stream from treating battery paste with sodium carbonate as it is a known waste sodium sulfate stream and one skilled in the art would have a reasonable expectation of success in doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777